Citation Nr: 0838994	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-33 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from August 
1949 to September 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2003 and June 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In September 2006, the Board reopened the claim on the basis 
of new and material evidence.  The Board then proceeded to 
remand the underlying claim for service connection to the RO, 
via the Appeals Management Center (AMC), for further 
development and consideration.

However, still further development is necessary, so, 
regrettably, the Board is again remanding this case to the 
AMC for further development and consideration.


REMAND

Before addressing the merits of the claim, the Board finds 
that additional development of the evidence is required.  A 
remand is required so the AMC can contact the U.S. Army Joint 
Services and Records Research Center (JSRRC) (formerly known 
as the U.S. Armed Services Center for Unit Records Research 
or USASCURR) to attempt to verify the veteran's alleged 
stressors.  

The veteran asserts he suffers from PTSD due to his 
experiences serving in Korean during the Korean Conflict and 
due to subsequently witnessing an atomic bomb blast in 
Nevada, while still in service.  



Service connection for PTSD requires:  (1) medical evidence 
diagnosing this condition in accordance with 
38 C.F.R. § 4.125(a) (2008) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2008).  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard, in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 140-141.  

The veteran had a VA compensation examination in October 
2002, and PTSD was diagnosed at the conclusion of that mental 
status evaluation, so there is no disputing he has the 
required DSM-IV diagnosis of PTSD.

But the veteran's alleged stressors have not been 
independently verified and, alternatively, it has not been 
established that he engaged in combat against enemy forces, 
such that this objective verification is not required to 
support this diagnosis.  See 38 C.F.R. § 3.304(f)(1) (2008); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Therefore, the 
record does not contain any objective evidence corroborating 
his alleged stressors actually occurred, and their occurrence 
cannot be presumed.


To the point, the veteran's DD Form 214 does not show he was 
awarded any decorations or commendations commonly associated 
with valor or heroism while engaged in combat with an enemy 
force.  He received the Korean Service Medal - albeit with 
six Bronze Service Stars, which, although very commendable in 
its own right, is not per se indicative that he engaged in 
combat against an enemy force.  See VAOPGCPREC 12-99 (October 
18, 1999).  His medals do not rise to the level of 
specifically corroborating combat in Korea.  His military 
occupational specialty (MOS) was bridge foreman, so not prima 
fascia evidence of combat experience.  

Also, none of the veteran's other service personnel records 
indicates he was involved in combat, as he alleges, including 
copies of unit morning reports that he provided for Company 
B/Bridge Company of the 16th Armored Engineering Battalion..  
Notably, the RO and AMC requested a copy of his other service 
records, including his military personnel records, but 
responses from the National Personnel Records Center (NPRC) 
- a military records repository, indicate these records were 
destroyed in a 1973 fire at the NPRC.  And there are no buddy 
statements from other servicemen who might be able to 
corroborate the details of the veteran's alleged stressors.  

Since the veteran's official service personnel records do not 
indicate he received any medals, badges, wounds, or 
decorations specifically denoting combat against enemy forces 
(see again VAOPGCPREC 12-99 (October 18, 1999)), 
credible evidence is needed to verify his alleged stressors.  
38 C.F.R. § 3.304(f)(1); Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
His unsubstantiated testimony, alone, cannot, as a matter of 
law, establish the occurrence of these alleged stressors.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  



According to recent June 2007 statements, supplemented by 
previous October 2002 and March 2003 stressor statements, the 
veteran is alleging the following stressor with relative 
specificity:  

(1)  He was part of a group of soldiers brought in a 
military operation involving an atomic bomb test, called 
"Operation Tumbler-Snapper."  
(2)  He was a sergeant in Company B/Bridge Company of 
the 16th Army Engineers Battalion, stationed at Fort 
Hood, Texas, although he and the other soldiers in the 
operation were transported by bus to the nuclear test 
site, where he was temporarily housed.
(3)  The atomic blast took place during June 1952 to 
August 1952, at a nuclear test site located in Desert 
Rock, Nevada.
(4)  Sergeant Richards O. Moffatt, or alternatively, 
Sgt. Richard O. Moffit, accompanied him.
(5)  He and 30-40 other soldiers allegedly took part in 
an exercise, in which they hid in trenches, 
approximately one mile away from a nuclear bomb 
detonation in the Nevada desert.  They were then shown 
the ground zero area.
(6)  He remained at the test site for one week after the 
nuclear detonation, was then sent back to Fort Hood, and 
discharged shortly thereafter, in September 1952.

The veteran has provided a rough estimate of the time, 
location, and his company when he purportedly witnessed an 
atomic bomb test in Nevada in 1952.  He has provided 
sufficient, or at least nearly sufficient, information for 
the JSRRC to attempt to objectively verify this claimed 
event.  If necessary, the AMC should ask him for any other 
details regarding this alleged PTSD stressor, especially 
identifying the unit and closest 60-day time frame within 
which he believes the incident occurred, vital to allowing 
the JSRRC to conduct a meaningful search for records 
confirming this claimed event.



VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
Corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, he only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (base subjected to rocket attacks during time the 
veteran was stationed at the base) (quoting Suozzi v. Brown, 
10 Vet. App. 307 (1997)).  Verification of the alleged 
in-service stressor would have a significant impact on the 
adjudication of the claim.  Therefore, this case must be 
remanded so the JSRRC may attempt to verify the veteran's 
alleged stressor, since, as mentioned, he has the required 
DSM-IV diagnosis of PTSD.  The only question that remains is 
whether his PTSD is somehow attributable to his military 
service, and in particular, to the incident he alleges 
occurred involving the atomic bomb blast.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

This duty to assist the veteran is even more important where, 
as here, his service medical records (SMRs) and military 
personnel records are unavailable and presumed destroyed.  
See, e.g., Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Significantly, the veteran does not contend that his claim 
for service connection for PTSD is predicated on exposure to 
ionizing radiation.  Rather, he is merely claiming trauma 
from witnessing an atomic bomb blast - i.e., irrespective of 
whether he was actually exposed to ionizing radiation.  And, 
indeed, here, there is no evidence that he was.  Therefore, 
it is unnecessary for VA to verify ionizing radiation 
exposure from the alleged mid-1952 atomic bomb blast, at 
least in connection with this PTSD claim.  

But that said, the veteran does not state other alleged 
stressors in Korea with enough specificity as to dates, 
locations, and names of other soldiers involved to permit 
their independent verification.  As such, the Board will not 
attempt to verify his other stressors.  In this regard, he 
has made some general statements about his convoy being 
ambushed, receiving gunfire, mortar and rocket fire, and 
seeing dead soldiers in Korea.  Unfortunately, though, even 
after additional requests by the RO and AMC, including 
following the Board's prior remand, for greater detail to 
conduct verification of his alleged stressors, he has not 
provided sufficient dates and locations as to when and where 
these events purportedly occurred or the names of the dead 
soldiers he recalls seeing.  This information might, in turn, 
enable the JSRRC to independently substantiate these 
additional stressors.  For instance, he gave general dates of 
October 1950 to March 1952 for his experiences in Korea, but 
has to provide more specific locations or dates (preferably 
within a two-month window), as this level of specificity is 
required by the JSRRC to conduct a meaningful search for 
corroborating evidence.

Also, an April 2004 letter from a VA staff physician 
indicates the veteran had been treated for PTSD and 
generalized anxiety disorder, which the doctor attributed to 
the veteran's military experiences - namely, seeing "dead 
bodies" during his tour in Korea.  However, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
a claimed in-service stressor.  Cohen, 10 Vet. App. at 142.  
"Just because a physician or other health professional 
accepted appellant's description of his [military] 
experiences as credible and diagnosed [him as suffering from 
PTSD does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  See, 
too, Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (indicating 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence).

Another reason for remanding this case is because, according 
to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2007); 
38 C.F.R. § 3.159(c)(4)(i) (2007); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  

So, in the event that the veteran's alleged stressor is 
confirmed, he will then need to be scheduled for a VA 
psychiatric examination to determine whether his PTSD, 
assuming the diagnosis already made is correct, is the result 
of a confirmed stressor.  See again Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  Ask the veteran for any other information he can 
provide concerning his alleged PTSD stressor, that is, 
in addition to the information that he recently provided 
in his June 2007 statements regarding witnessing a 
nuclear explosion in mid-1952 in Desert Rock, Nevada.  
Specifically ask that he narrow down his claimed dates 
for the incident in question to a 60-day time window, 
and that he identify military units, explaining to him 
that this level of detail is required for the JSRRC to 
be able to conduct a meaningful search for corroborating 
evidence that this claimed event occurred.

2.  Review the file, including this remand, and prepare 
a summary of the veteran's alleged in-service stressor, 
which so far includes the following information as to 
when he purportedly witnessed an atomic bomb test in 
Nevada in 1952:
(a)  He was part of a group of soldiers brought in 
a military operation involving an atomic bomb test, 
called "Operation Tumbler-Snapper."  
(b)  He was a sergeant in Company B/Bridge Company 
of the 16th Army Engineers Battalion, stationed at 
Fort Hood, Texas, although he and the other 
soldiers in the operation were transported by bus 
to the nuclear test site, where he was temporarily 
housed.
(c)  The atomic blast took place during June 1952 
to August 1952, at a nuclear test site located in 
Desert Rock, Nevada.
(d)  Sergeant Richards O. Moffatt, or 
alternatively, Sgt. Richard O. Moffit, accompanied 
him.
(e)  He and 30-40 other soldiers allegedly took 
part in an exercise, in which they hid in trenches, 
approximately one mile away from a nuclear bomb 
detonation in the Nevada desert.  They were then 
shown the ground zero area.
(f)  He remained at the test site for one week 
after the nuclear detonation, was then sent back to 
Fort Hood, and discharged shortly thereafter, in 
September 1952.

3.  If there is sufficient information to conduct a 
meaningful search for corroborating evidence (including 
in terms of narrowing the time when the alleged event is 
said to have happened to within a 60-day time frame and 
specifying the unit involved), provide the JSRRC this 
information and give it an opportunity to search for 
supporting evidence.  Also provide the JSRRC a copy of 
this remand, and a copy of the few available service 
records, including the veteran's DD Form 214.  The JSRRC 
is requested to attempt to provide any additional 
information that would corroborate the veteran's alleged 
stressor involving a nuclear explosion in Nevada in 
1952.  Specifically ask the JSRRC to attempt to verify 
the claimed stressor and to furnish any official history 
or logs pertaining to any unit the veteran was attached 
to during the dates alleged for the respective stressor 
incident, including unit reports and morning reports.  
If no records are available, a negative reply to this 
effect is required.  

4.  If, and only if, the veteran's alleged stressor is 
independently substantiated, then schedule him for a VA 
psychiatric evaluation for a medical nexus opinion 
indicating whether it is at least as likely as not 
(i.e., 50 percent or more probable) that he has PTSD as 
a result of the independently confirmed stressor.  He is 
hereby advised that failure to report for this scheduled 
VA examination, without good cause, may have adverse 
consequences on his claim.  The examination should 
include any necessary diagnostic testing or evaluation, 
including PTSD sub scales.  In determining whether the 
veteran has PTSD due to an in-service stressor, the 
examiner is hereby reminded that only the verified 
history detailed in the reports provided by the JSRRC 
and/or the AMC may be relied upon.  The claims file, 
including a complete copy of this remand, must be 
provided to and reviewed by the examiner for the 
veteran's pertinent medical and other history.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, based on the 
findings on examination and information obtained from 
review of the record.

5.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted to the 
veteran's satisfaction, send him and his representative 
another supplemental statement of the case (SSOC) and 
give them an opportunity to respond to it before 
returning the file to the Board for further appellate 
consideration.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

